Title: Elizabeth Trist to Thomas Jefferson, 28 February 1815
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
            My ever
respected friend 
Bird wood
Henry
28th
Feby—15
            I can not deny my self the pleasure of
addressing you on this  joyful
occasion tho I expect you will be borne down with congratulations, mine may
mingle with the more important as no one can feel more than I do the happy
termination of the war, and the victory we obtaind at
New Orleans one of the most singular and
Glorious that the Annals of our country can furnish, and will establishs our
national character for courage and abilities that may insure Us greater
security than we ever enjoy’d, the more I reflect on it, the more wonderful it
appears to me that so much was effected with so
little loss on our side, the unanimity and spirit which the Inhabitants of that
Country display’d on this occasion will insure to them the Confidence and
esteem of their sister States as doubts had always been entertaind
of their stability and Attachment to our
Goverment, but they have evinced as much patriotism and firmness as any of the
States have or cou’d have done and a great deel more then her jealous elder
sisters have perform’d, they will now be convinced of the great advantage of
that Country to us, tho they derided you for having purchased it. They only
wanted a Man of firmness and decision to
command them and
General Jackson  seems to have been ordain’d by Heaven for the
purpose, he was of no party listend to none of their cabals yet insured the
confidence of every body by his manly and upright deportment all were call’d
upon to perform their duty and all willingly complied. my friend
Mrs Ross sent me a diary of the
transactions from the first of their landing till they
disimbark’d their Troops again, an awful perid and which
will never be forgotten by the Women and
children for all had some dear connection or friend combating the enemy the
roar of the cannon and the bursting of the bombs convulsed the earth, one peice
of intelligence that I am indebted to her for, is this anecdote which I think
shews the character of
Jackson at once  He appointed
Livingstone and
Duncan the Lawyer his  aids, neither very partial to each other
Duncan is detested by the french of course
they were not pleased at his having the appointment but little was said about
it, as the enemy approach’d
Duncan told the General that the
Legeslative
Counsel had it
in contemplation to offer to capitulate on certain terms I
believe it was after the engagement that took place on
the
23th Dec the
General immediatily sent to the
Governor to order a Guard to be placed at the door of
the Principal and to blow them up
Skipwith
who is President of the
Legeslative
counsel observed in Company with
Mrs Ross that the Genel
had not taken three breaths before he repented having given the order blow them
up,
call’d to the
messenger but he but the messenger
was gone Skipwith dont spare
Duncan and says that at a proper time,
it shall be laid before the public that their
lives were not safe while such reports were going about and they call
Duncan the intriguer I have not a doubt but
he wou’d have brought it about if he cou’d and mention’d it, just to feel the
Generals pulse upon the subject, I cou’d Say a great deel about the fellow but
I despise him and in charity to you conclude after presenting
Mr and
Mrs Gilmers respectful Compt
Compliments and wishes for your health and happiness and that God
may preserve you many years is my
constant prayer
            E.
Trist
          
          
            PS
            I shall take the liberty to
enclose a letter to
Mrs Randolph in this
          
        